                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

      ORGANIZATION FOR BLACK
      STRUGGLE, ST. LOUIS A. PHILIP
      RANDOLPH INSTITUTE, GREATER
      KANSAS CITY A. PHILIP RANDOLPH
      INSTITUTE, NATIONAL COUNCIL OF
      JEWISH WOMEN ST. LOUIS
      SECTION, and MISSOURI FAITH
      VOICES,                                          No. 2:20-cv-4184

                      Plaintiffs,

           v.

      JOHN R. ASHCROFT,
      in his official capacity as the Missouri
      Secretary of State, and

      GREENE COUNTY CLERK’S OFFICE;
      JACKSON COUNTY ELECTION
      BOARD; ST. CHARLES COUNTY
      ELECTION AUTHORITY; and ST.
      LOUIS COUNTY BOARD OF
      ELECTIONS, and all others similarly
      situated,

                        Defendants.

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Organization for Black Struggle, the St. Louis A. Philip Randolph Institute, the

Greater Kansas City A. Philip Randolph Institute, National Council of Jewish Women St. Louis,

and Missouri Faith Voices, by their undersigned counsel, and for their Complaint against

Defendants John R. Ashcroft, in his official capacity as the Missouri Secretary of State, Greene

County Clerk’s Office, Jackson County Election Board, St. Charles County Election Authority,

and St. Louis County Board of Elections, and all others similarly situated, allege as follows:


                                     1
         Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 1 of 34
                                        INTRODUCTION

1.     The COVID-19 pandemic has made opportunities to vote remotely, on a date or at a

       location other than an Election Day polling site, essential for many Missouri voters seeking

       to avoid the risk of exposure or exposing others to the deadly coronavirus. Recognizing

       this, Missouri lawmakers recently enacted a law expanding excuse-based absentee voting

       options for categories of persons at extreme risk for COVID-19 and providing any eligible

       voter in the state with a way to vote by mail in the remaining 2020 elections. However,

       Missouri has unlawfully burdened its remote voting processes in ways that will

       disenfranchise thousands of Missouri voters in the November 3, 2020, election, unless this

       Court orders immediate relief.

2.     Plaintiff voter engagement groups challenge three specific unlawful remote voting 1

       practices. First, the state inexplicably allows “absentee” voters to request their ballots by

       email or fax and to return them to their local election office in person, while requiring

       “mail-in” voters to request their ballots only by mail or in person and to return them only

       by mail. Voters who vote remotely by mail must undergo a cumbersome and time-

       consuming process to receive, cast, and return their ballots, which is not imposed on voters

       who vote remotely by absentee ballot. With disruptions and delays in postal delivery and

       the United States Postal Service warning that there will be timely requested and mailed

       ballots that it cannot return in time to meet Missouri’s receipt deadline of the close of polls

       on Election Day, many voters will need the option to drop off their ballot in person to avoid


1
  Missouri law distinguishes between excuse-based “absentee” ballots that are received and cast
by mail and the new no-excuse “mail-in” ballots. Throughout this Complaint, “remote voting” will
be used to reference mail voting generally, including both excuse-based absentee voting conducted
by mail and no-excuse mail-in voting. Likewise, “ballots cast by mail” will reference any ballot
requested or cast by mail, including both absentee mail ballots and mail-in ballots.


                                     2
         Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 2 of 34
     disenfranchisement or, in the alternative, the receipt requirements for remote ballots must

     be adjusted. Denying either of these options to “mail-in” voters unconstitutionally burdens

     their fundamental right to vote in violation of the First and Fourteenth Amendments.

3.   Second, for both categories of remote voters, the state requires ballots to be rejected for

     technical reasons that are not material to the voter’s eligibility—like failing to state or

     check a box indicating the voter’s address of registration is the same as their mailing

     address, which the state already has on file and which the voter already affirmed on their

     remote ballot application form. Rejection of ballots for minor, immaterial errors violates

     the Materiality Provision of the Civil Rights Act of 1964.

4.   Third, Missouri law provides no mandatory process to notify remote voters that the

     statement on their ballot envelope is somehow defective and will be rejected, nor an

     opportunity to cure any defects prior to rejection. While some local election officials

     undertake to provide such a process, this is done arbitrarily and at their discretion, and is

     insufficient to satisfy constitutional requirements. Based on historical rejection rates,

     including high rates of ballot rejection due to “faulty statement” during the recent August

     2020 primary elections, tens of thousands of Missouri voters are at risk of having their

     remote ballots rejected in the November 3, 2020, election without even knowing it, let

     alone being given a chance to prevent it. Depriving remote voters of their fundamental right

     to vote without notice and an opportunity to cure violates their right to procedural due

     process as protected by the Fourteenth Amendment.

5.   To remedy the above violations and to protect the rights of Plaintiffs, their members, and

     the communities they serve, Plaintiffs ask this Court to order declaratory and injunctive




                                  3
      Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 3 of 34
      relief requiring Defendants and their officers and agents to promptly and fully remedy these

      violations of federal law.

                               JURISDICTION AND VENUE

6.    Plaintiffs set forth claims under the First and Fourteenth Amendments to the United States

      Constitution and the Materiality Provision of the Civil Rights Act, 52 U.S.C. § 10101,

      pursuant to 42 U.S.C. § 1983.

7.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

      (federal question jurisdiction) and 1343 (civil rights cases).

8.    Declaratory relief is authorized by Rule 57 of the Federal Rules of Civil Procedure and 28

      U.S.C. §§ 2201 and 2202.

9.    Venue in this district is proper under 28 U.S.C. § 1391 because a substantial part of the

      events giving rise to the claims occurred in this district and Defendant Ashcroft, along with

      some members of Defendant Class, resides in and conducts business in this district.

10.   Divisional venue is in the Central Division because Defendant Ashcroft is located in Cole

      County.

                                           PARTIES

11.   Plaintiff Missouri Faith Voices (“MFV”) is a multi-faith, multi racial, statewide, non

      partisan organization that is committed to empowering and transforming the lives of

      ordinary citizens who have been targeted by unfair policies and practices and oppressed by

      racial and economic injustice. MFV works to create hope, produce the power and equip

      those who are impacted with the knowledge and political will needed to create a just society

      for all Missourians. Inspired by faith, MFV is committed to transforming the lives of

      individuals and families who have been historically impacted by racism and injustice by




                                   4
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 4 of 34
      equipping them to challenge the systems that create those conditions and inviting

      community stakeholders to co-create a moral vision for Missouri and engage in the

      prophetic action necessary to make it a reality.

12.   Voting rights is one core issue of MFV’s work through its “Faith in Democracy” program,

      which works to ensure free and fair access to the vote and fair representation. Missouri

      Faith Voices is a member of the Missouri Voter Protection Coalition and has helped lead

      efforts related to voter identification laws, redistricting reform and other measures.

13.   Following the onset of the COVID-19 pandemic, MFV joined policy recommendations

      with other voter advocates urging Missouri leaders to take steps to ensure that all voters

      could cast a remote ballot without undue impediments, including advocating for relaxing

      deadlines and requirements for requesting and returning remote ballots during the

      pandemic.

14.   MFV’s members and constituencies it serves experienced confusion and difficulties casting

      ballots during the August 2020 elections in Missouri due to the differing rules for

      requesting and returning absentee and mail-in ballots, mail delays, and rejection of ballots

      due to deficiencies on their ballot envelope forms.

15.   MFV has had to divert resources from its other core work, including healthcare, criminal

      justice, and anti-poverty work, as well as advocacy on voting rights ballot measures, such

      as Amendment 3 on the ballot in Missouri in November, to educate its members and the

      constituencies it serves about different and confusing rules for requesting and returning

      absentee and mail-in ballots and assisting its constituencies with questions regarding their

      ballots.




                                   5
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 5 of 34
16.   Plaintiff National Council of Jewish Women-St. Louis Section (“NCJWSTL”) is a

      nonpartisan, nonprofit grassroots membership organization inspired by Jewish values to

      advance social and economic justice for women, children and families. It is an affiliate of

      the National Council of Jewish Women (NCJW), the oldest volunteer Jewish women's

      organization in the United States founded in 1893. Two years later, in 1895, NCJWSTL

      was established. NCJW consists of 90,000 advocates across the country. There are sixty-

      two sections in twenty-one states, including NCJWSTL, which has over 5000 members

      and supporters in Missouri.

17.   NCJWSTL works to safeguard rights and freedoms, including the right to vote. NCJWSTL

      is an active member of the Missouri Voter Protection Coalition, tracks voting legislation,

      and engages in advocacy with lawmakers and election officials on issues related to the right

      to vote. Its staff and members participate as non-partisan election monitors to respond to

      voter issues arising with elections.

18.   Following the onset of the COVID-19 pandemic, NCJWSTL signed on to policy

      recommendations with other voter advocates urging Missouri leaders to take steps to

      ensure that all voters could cast a remote ballot without undue impediments, including

      advocating for relaxing deadlines and requirements for requesting and returning remote

      ballots during the pandemic.

19.   NCJWSTL members and constituencies it serves experienced confusion and difficulties

      casting ballots during the August 2020 elections in Missouri due to the differing rules for

      requesting and returning absentee and mail-in ballots, mail delays, and rejection of ballots

      due to deficiencies on their ballot envelope forms and lack of notice and opportunity to

      cure.




                                   6
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 6 of 34
20.   NCJWSTL staff and volunteers participated as poll monitors in Missouri’s nonpartisan

      Election Protection effort during the August 2020 elections, where they tracked issues at

      the polls and responded to voter concerns. NCJWSTL responded to problems from its

      members and other voters navigating differing rules for absentee and mail-in ballots and

      responding to voters whose ballots had deficiencies and were at risk of rejection. Its

      members participated in efforts to try to reach voters whose ballots had deficiencies.

21.   NCJWSTL has had to divert resources from its other core work, including healthcare

      access, criminal justice reform, and anti-trafficking work to educate its members and the

      constituencies it serves about different and confusing rules for requesting and returning

      absentee and mail-in ballots and assisting its constituencies with questions regarding their

      ballots.

22.   Plaintiff Organization for Black Struggle (“OBS”) was founded in 1980. A group of

      veteran activists, students, union organizers and community members in St. Louis were

      seeking to address the needs and issues of the Black working-class. There was a vacuum

      of Black radical leadership that could boldly speak and act, unencumbered by government

      or corporate structures. OBS has been called to lead in many other issues facing the Black

      community such as health care, public education, housing, media, and internationalism. Its

      mission is to build a movement that fights for political empowerment, economic justice

      and the cultural dignity of the Black community, especially the Black working class.

23.   Among other issues, OBS works on voting rights, in particular, works to end voter

      suppression and disenfranchisement. It fights fight for a political system that results in a

      real democracy where Black people and all marginalized people can effectively exercise

      full political power. It is a member of the Missouri Voter Protection Coalition.




                                   7
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 7 of 34
24.   Following the onset of the COVID-19 pandemic, OBS joined policy recommendations

      with other voter advocates urging Missouri leaders to take steps to ensure that all voters

      could cast a remote ballot without undue impediments, including advocating for relaxing

      deadlines and requirements for requesting and returning remote ballots during the

      pandemic.

25.   In the wake of challenges to voting amid the COVID-19 pandemic and racial justice battles

      in the St. Louis, OBS launched its “Respect My Vote” campaign for the August 2020

      elections to help its members vote.

26.   OBS’s members and constituencies it serves experienced confusion and difficulties casting

      ballots during the August 2020 elections in Missouri due to the differing rules for

      requesting and returning absentee and mail-in ballots, mail delays, and rejection of ballots

      due to deficiencies on their ballot envelope forms.

27.   In order to educate its members and the constituencies it serves about different and

      confusing rules for requesting and returning absentee and mail-in ballots and assisting its

      constituencies with questions regarding their ballots, OBS has had to divert resources from

      its other core work, including voter registration and education about candidates and ballot

      issues, racial justice, criminal justice reform, combatting police brutality, women’s rights,

      youth empowerment, and workers’ rights.

28.   Plaintiff St. Louis Chapter of the A. Philip Randolph Institute (“APRI St. Louis”) is a local

      chapter of the A. Philip Randolph Institute, a national organization for African-American

      trade unionists and community activists, established in 1965 to forge an alliance between

      the civil rights and labor movements. APRI is a senior constituency group of the American

      Federation of Labor and Congress of Industrial Organizations (“AFL-CIO”).




                                   8
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 8 of 34
29.   APRI St. Louis focuses the bulk of its work on voter education, registration, and outreach

      efforts at community events, churches, and schools. These voter efforts have traditionally

      targeted underserved communities, lower propensity voters who may be unfamiliar with

      voting rules, and areas where a high proportion of eligible voters are not registered at their

      current residence. It is an active member of the Missouri Voter Protection Coalition.

30.   Following the onset of the COVID-19 pandemic, APRI St. Louis signed on to policy

      recommendations with other voter advocates urging Missouri leaders to take steps to

      ensure that all voters could cast a remote ballot without undue impediments, including

      advocating for relaxing deadlines and requirements for requesting and returning ballots

      cast by mail during the pandemic.

31.   APRI St. Louis’ members and constituencies it serves experienced confusion and

      difficulties casting ballots during the August 2020 elections in Missouri due to the differing

      rules for requesting and returning absentee and mail-in ballots, mail delays, and rejection

      of ballots due to deficiencies on their ballot envelope forms.

32.   APRI St. Louis has had to divert resources from its other core work this year, including

      canvassing the St. Louis area to get people to complete the sentence, engaging in education

      efforts encouraging voters to check their polling places and confirm that they received their

      voter cards, and advocacy on voting rights ballot measures, such as Amendment 3 on the

      ballot in Missouri in November, in order to educate its members and the constituencies it

      serves about different and confusing rules for requesting and returning remote ballots,

      providing ride for absentee voters to cast ballots in person during the absentee voting

      period, providing voters whose remote ballots have deficiencies with rides to make sure




                                   9
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 9 of 34
      they are able to correct those deficiencies, and assisting its constituencies with questions

      regarding their ballots.

33.   The Greater Kansas City Chapter of the A. Philip Randolph Institute (“APRI GKC”) is also

      a local chapter of the A. Philip Randolph Institute, a senior constituency group of the AFL-

      CIO.

34.   Like APRI St. Louis, APRI GKC’s work focuses on voter education, registration, and

      outreach. APRI GKC regularly conducts and participates in a variety of voter registration,

      education and voter engagement activities, including voter registration and education

      efforts at community events, churches, and schools. These voter outreach efforts have

      traditionally focused on underserved communities, lower propensity voters who may be

      unfamiliar with voting rules, and areas where a high number of individuals reside who are

      not registered at their current residence.

35.   APRI GKC allots a significant amount of time and organizational resources, such as

      volunteer time, to voter education efforts in service of its members and the constituencies

      it serves. APRI GKC’s engages in voter registration drives and voter education trainings at

      union meetings, schools, libraries, and local businesses and helps organize voter education

      and outreach events.

36.   Following the onset of the COVID-19 pandemic, APRI GKC joined policy

      recommendations with other voter advocates urging Missouri leaders to take steps to

      ensure that all voters could cast a remote ballot without undue impediments, including

      advocating for relaxing deadlines and requirements for requesting and returning ballots

      cast by mail during the pandemic.




                                   10
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 10 of 34
37.   For more than a decade, APRI GKC has served as a poll monitor captain for the Kansas

      City Election Protection effort, where it organizes and trains volunteers to participate as

      poll monitors in Missouri’s nonpartisan Election Protection program. It organized poll

      monitoring during the August 2020 elections, where its volunteers monitored and tracked

      issues at the polls and responded to voter concerns. APRI GKC responded to problems

      from its members and other voters who had difficulties navigating differing rules for

      absentee and mail-in ballots and responding to voters whose ballots had deficiencies and

      were at risk of rejection.

38.   APRI GKC’s members and the constituencies it serves experienced confusion and

      difficulties casting ballots during 2020 elations in Missouri due to the differing rules for

      requesting and returning absentee and mail-in ballots, mail delays, and rejection of ballots

      due to deficiencies on their ballot envelope forms.

39.   APRI GKC has had to divert resources from its other core work, including voter

      registration, get out the vote efforts, advocacy on voting rights ballot measures, such as

      Amendment 3 on the ballot in Missouri in November, providing rides to the polls and

      workers’ rights in order to educate its members and the constituencies it serves about

      different and confusing rules for requesting and returning absentee and mail-in ballots and

      assisting its constituencies with questions regarding their ballots.

40.   As a result of the challenged mail voting provisions and practices, Plaintiffs members have

      faced confusion and undue barriers to casting their ballots by mail and having their ballots

      counted, including, upon information and belief, having their ballots rejected due to being

      received after the deadline and being rejected for deficiencies on the ballot envelope.

      Moreover, Plaintiffs have had to divert its resources to ensure that voters understand how




                                   11
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 11 of 34
      to successfully cast their ballot by mail, including educating about the need to return ballots

      early and complete confusing forms on the ballot envelope. They additionally have had to

      spend significant time educating other community groups about the risk of

      disenfranchisement due to the challenged mail voting provisions and practices and have

      devoted time to engaging their membership base about these issues. These activities have

      diverted resources away from other aspects of their work in furtherance of their core

      missions. These injuries to the Plaintiffs will be significantly exacerbated by increased

      voter participation in the November 2020 elections so long as these arbitrary rules and lack

      of procedural protections ensue.

41.   Defendant John R. Ashcroft is the Missouri Secretary of State, the state’s chief state

      election official, who is responsible for implementation of all laws related to voting and

      providing guidance related to those laws to local election authorities, including MO. REV.

      STAT. §§ 115.295, 115.302. Defendant Ashcroft also exercises authority over aspects of

      absentee and mail voting, including the authority to prescribe uniform regulations for ballot

      envelopes and mailing envelopes, § 115.285, and administering the repayment to local

      election authorities of all costs associated with their provision of postage-prepaid mailing

      envelopes for all ballots cast by mail. § 115.285.

42.   Defendant class, the Greene County Clerk’s Office, Jackson County Election Board, St.

      Charles County Election Authority, and St. Louis County Board of Elections represent

      equally both major political parties and serve both urban and rural election authorities, and

      thus represent the interest of Missouri’s 116 local election authorities. Missouri’s 116 local

      authorities receive and process requests for absentee and mail ballots, MO. REV. STAT. §

      115.279; § 115.302; are responsible for accepting or rejecting requests for absentee and




                                   12
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 12 of 34
      mail ballots, § 115.297(2), § 115.302; send mail and absentee ballots, § 115.284; §

      115.302(12); review absentee and mail ballots, determining which ones are counted and

      which are rejected, § 115.299, § 115.302(18); and could provide pre-rejection notice and

      an opportunity to cure errors in mail or absentee ballots, see § 115.043.


                                            FACTS

43.   The novel coronavirus, and the disease it causes, known as COVID-19, is an acute

      respiratory illness that, to date, has killed over 200,000 persons nationwide. In Missouri

      alone, over 100,000 people have tested positive for COVID-19 and nearly 2,000 people

      have died from the disease. There is currently no known cure, no effective treatment, and

      no vaccine. Public health officials warn that the pandemic is likely to worsen and that

      infection rates may surge in advance of the November 3, 2020 election. There is no

      guarantee that an effective vaccine, once approved, will give more than short-term

      protection; nor is a vaccine expected to be proven, let alone widely available, in advance

      of the November 3, 2020 election.

44.   People who are infected with the coronavirus but are asymptomatic may inadvertently and

      unknowingly infect others. The highly contagious nature of the virus makes all voters and

      poll workers vulnerable to infection and transmission while voting in person. Voters of

      color, who already face disproportionately longer in-person voting times that would

      increase the risk of exposure, are also disproportionately likely to contract and to die from

      the virus.

45.   As a result of this deadly pandemic, federal, state, and local officials have put in place

      various guidelines and restrictions in Missouri, the central feature of which is to limit




                                   13
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 13 of 34
        human contact either through in-home isolation or avoiding large gatherings, commonly

        known as “social distancing.”

46.     Prior to temporary provisions enacted on June 4, 2020 allowing all Missouri voters to cast

        ballots by mail during 2020 only, Missouri was an excuse-required absentee voting state,

        only allowing specific categories of voters with qualifying excuses to vote by absentee

        ballot. Even with these restrictive options to vote absentee, requests for absentee ballots

        surged for the June 2 elections despite the mandatory excuse requirement.

47.     On June 4, 2020, Governor Parsons signed into law a bill, known as S.B. 631, creating two

        expansions of mail voting that have only accelerated requests to receive a ballot by mail

        for the November 3 election. First, the measure added an additional reason to vote absentee,

        allowing a voter to request an absentee ballot if “the voter has contracted or is in an at-risk

        category for contracting or transmitting” COVID-19. 2 MO. REV. STAT. § 115.277(1)(7).

        Second, recognizing the serious risk posed by the virus to all voters regardless of their

        underlying health, the measure allows any voter to request and cast a “mail-in ballot” in

        2020. § 115.302(1). Both measures are limited to the 2020 elections and expire on Dec. 31,

        2020.




2
  The law defines the at-risk categories narrowly. MO. REV. STAT. § 115.277(6). “For purposes
of this section, the voters who are in an at-risk category for contracting or transmitting severe acute
respiratory syndrome coronavirus 2 are voters who:
      (1) Are sixty-five years of age or older;
      (2) Live in a long-term care facility licensed under chapter 198;
      (3) Have chronic lung disease or moderate to severe asthma;
      (4) Have serious heart conditions;
      (5) Are immunocompromised;
      (6) Have diabetes;
      (7) Have chronic kidney disease and are undergoing dialysis; or
      (8) Have liver disease.”


                                     14
         Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 14 of 34
48.   Given the extraordinary circumstances created by COVID-19, it is not surprising that

      Missouri voters relied, at an unprecedented level, on mail voting for the June 2 and August

      4, 2020, elections.

49.   For example, St. Louis County received more than 100,000 absentee and mail-in ballot

      requests for the August 4, 2020 primary elections, compared to 15,000 absentee ballot

      requests for the August 2016 primary elections and 20,000 requests for the August 2018

      primary elections. And, given the recent expansion of mail voting opportunities, Missouri

      voters are likely to seek to vote by mail and absentee ballots in record numbers for the

      November 3, 2020, election.

50.   Requesting and casting a remote ballot requires a voter to undertake multiple steps in

      Missouri. Voters must apply in writing for an absentee or mail-in ballot. § 115.302(2); §

      115.279(2). The application must be complete and bear the voter’s signature (or mark)

      before the voter can receive a ballot in the mail. § 115.279(4); § 115.302(4). While absentee

      ballot applications can be submitted by U.S. mail or in person or by email or fax (§

      115.279(1))—ensuring immediate receipt—mail-in ballot applications can only be

      submitted by U.S. Mail or in person at the local election office. § 115.302(1).

51.   The deadline to submit an application request for a remote ballot is 5:00 p.m. the second

      Wednesday—thirteen days—prior to Election Day, or October 21 for the November 3,

      2020, election. §§ 115.279(3); 115.302(3). Upon receiving the voter’s application, the

      election authority must then determine whether the application is complete and the voter is

      eligible to vote at their listed address in the election for which they have requested a ballot.

      § 115.287; § 115.302(8). Remote ballot applications have been rejected when voters have

      checked more than one reason for requesting a remote ballot or reason at all. § 115.287.




                                   15
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 15 of 34
52.   Unlike absentee ballots which can be picked up in person, § 115.287(1), mail-in ballots

      must be mailed to the voter § 115.302(8). The voter must then fill out their ballot, and

      complete and sign the affidavit on the ballot envelope affirming their name, address, and

      other information. § 115.290; § 115.302(11); § 115.283(1). All mail-in voters must sign

      the ballot under oath in the presence of notary or other authorized official, as must absentee

      voters who do not qualify under the permanent or COVID-19specific disability or illness

      excuses. § 115.291(1); § 115.302(11). Finally, the voter must return their ballot to the local

      election authority. § 115.302(12).

53.   Unlike absentee ballots, which may be returned in person by the voter or a close relative,

      § 115.291(2), mail ballots can only be returned by U.S. mail, § 115.302(12), despite the

      fact that they can apply for a mail-in ballot in person, § 115.302(1).

54.   Mail ballot voters must also have their ballots notarized, a function that may be performed

      by a local election official in the same office to which their ballot must be mailed—and yet

      mail-in voters who do so must still place their ballot in the mail rather than simply hand it

      to the official standing in front of them, who has just witnessed and notarized their ballot

      envelope statement. § 115.302(7).

55.   In contrast, absentee voters can simply delivery their ballot to the local election authority

      themselves, or via a designated family member. § 115.291(2). Absentee ballot voters also

      have the option to request and cast their absentee ballot in person at the local election

      authority at the same time, including, if applicable, by voting curbside without leaving their

      car. § 115.291(2); § 115.436.1. None of these options are available for mail ballot voters,

      who can only submit their ballots by U.S. Mail. § 115.302(12).




                                   16
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 16 of 34
56.   Regardless of how a voter returns an absentee or mail ballot, ballots received after polls

      close on Election Day will not be counted. § 115.293(1); § 115.302(14). S.B. 631 left the

      Election Day Receipt Deadline untouched, despite the urging of voter advocates that

      Missouri implement a postmark deadline to accommodate the rise in anticipated ballots by

      mail due to the pandemic and prevent the unnecessary disenfranchisement of eligible

      voters.

57.   Ballots submitted by uniformed or overseas voters by mail must only be postmarked on

      Election Day, § 115.916, and received by noon on the Friday preceding an election, §

      115.920.1, to be counted.

58.   The pandemic has placed significant strain on election administrators and postal workers

      alike. The need to maintain social distancing limits the number of election officials who

      can be assigned to process mail-in ballot applications at any one time. Thousands of postal

      workers have contracted COVID-19, dozens have died, and tens of thousands have had to

      quarantine for two weeks after being exposed to the virus.

59.   Exacerbating these challenges, recent policy and operational changes have further reduced

      United States Postal Service (“USPS”) processing capacity and are already having a

      significant impact on mail delivery times nationwide. These changes have included the

      elimination of overtime for postal workers; limits on other measures local postmasters use

      to ameliorate staffing shortages; limits on the number of stops individual mail trucks can

      make along a route; instructions to leave mail behind to be delivered the following day

      rather than make multiple trips to ensure timely delivery as dictated by longstanding policy;

      and the removal of hundreds of high-volume sorting machines from mail processing

      facilities, including fourteen in Missouri.




                                   17
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 17 of 34
60.   Any of these changes on their own would be likely to increase the time it takes ballots to

      travel through the mail system and for voters to complete the mail voting process.

      Implemented concurrently, and in the context of a public health crisis that has already

      seriously impacted USPS operational capacity, these changes are virtually certain to result

      in significant disruptions and delays in mail-in ballot delivery in advance of the November

      3, 2020, election.

61.   The Postal Service itself issued a letter to Missouri, 45 other states, and the District of

      Columbia warning that “certain deadlines for requesting and casting mail-in ballots are

      incongruous with the Postal Service’s delivery standards” and that this may result in

      insufficient time for voters to mail back their ballots so that they are received by the

      deadline. Specifically, the USPS’s July 31, 2020 to Defendant Secretary of State Ashcroft

      warned: “under our reading of Missouri’s election laws, certain deadlines for requesting

      and casting mail-in ballots may be incongruous with the Postal Service’s delivery

      standards. This mismatch creates a risk that some ballots requested near the deadline under

      state law will not be returned by mail in time to be counted under your laws as we

      understand them.”     It further concludes: “there is a risk that, at least in certain

      circumstances, ballots may be requested in a manner that is consistent with your election

      rules and returned properly, and yet not be returned in time to be counted.” The letter also

      stated the voters should plan to allow “at least one week” for their ballot to travel through

      the mail.

62.   Voters expressed concerns about mail delays in advance of the August 2020 elections, and

      voter advocates again urged lawmakers to take steps to ensure that ballots timely sent by

      voters would be counted.




                                   18
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 18 of 34
63.   These challenges, combined with a surge in mail voting, have created a perfect storm for

      the November 3, 2020 election, resulting in significant delays in the transmission of ballots

      to voters and then back to election officials. Missouri voters have already felt the effects of

      this storm, with some reports indicating mail taking up to 24 days to arrive back election

      offices for the August 4, 2020, election.

64.   Data received from a majority of Missouri’s local election authorities from the August

      2020 primary elections illuminates how these measures result in rejection of ballots.

      Absentee ballot rejection data from the August 2020 elections shows that: nearly 25 percent

      of absentee ballots rejected in 73 of Missouri’s 116 election jurisdictions were rejected due

      to a deficiency of the statement on their ballot envelope, and more than 35 percent of

      rejected ballots were rejected because they arrived at the election authority after the

      Election Day receipt deadline.

65.   Because of the deadly or debilitating consequences of COVID-19, the health risks of voting

      in person during the pandemic are significant, even though the risk that any individual will

      contract the virus is unpredictable. Hundreds or thousands of voters move through each

      polling place on Election Day, particularly in a presidential election, and no amount of

      planning or precaution can obviate the reality that this many people moving through an

      enclosed space—when the virus is as prevalent in the community as it is now and will be

      come November—will expose some voters to the virus. In contrast, the risk of exposure

      while dropping off a mail ballot is significantly lower—the voter can enter and exit their

      local election office in a matter of minutes, and is unlikely to encounter more than a handful

      of people during that time, or, in many jurisdictions, they can return their ballot curbside.




                                   19
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 19 of 34
66.    While voters casting absentee mail ballots at least have the option of dropping them off in

       person or via a close relative designee, and thereby avoiding potential disenfranchisement

       due to mail delays, voters casting mail-in ballots must return them via the U.S. Postal

       Service. These voters must therefore choose between returning their ballot by mail and

       risking having their ballot rejected through no fault of their own, voting in person and

       risking exposure to the coronavirus, or not voting at all.

67.    Even voters who do successfully request and return their absentee or mail-in ballots by the

       deadline face disenfranchisement, because Missouri law requires local election authorities

       to reject remote ballots if the voter fails to correctly confirm their address (by either

       checking a box or filling out a field) or complete other information on the ballot envelope

       that is already included in the voter’s registration record and/or that they already provided

       or affirmed on their ballot application. § 115.283(1); § 115.295(2) 3 (“Ballot Error

       Rejection Laws”). Because of this, Missouri election officials regularly reject ballots due

       to minor errors or omissions on the ballot envelope which are immaterial to determining a

       voter’s qualification to vote.

68.    In addition to failure to check an address confirmation box, another possible source of

       immaterial error is that many jurisdictions use the same ballot envelope for both absentee

       and mail-in ballots, and require the voter to mark which type of ballot they have cast,

       leading to voter confusion and error. Many voters who qualify and applied for an


3
  Although Missouri Code § 115.302 incorporates many of the same procedures for counting mail-
in ballots as are in place for counting absentee ballots by providing that mail-in ballots be counted
“using the procedures set out in sections 115.297, 115.299, 115.300, and 115.303” (the procedures
for counting absentee ballots), the mail-in ballot statute does not actually incorporate the
requirement that ballots with faulty statements must be rejected. Compare Mo. Rev. Code §
115.302 with § 115.295. Nevertheless, on information and belief, both absentee and mail-in ballots
are being rejected under the faulty statement provisions of § 115.295.


                                    20
        Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 20 of 34
      “absentee” ballot may check the box for “mail-in” ballot because they are casting the ballot

      by mail. Even though Missouri law prohibits the rejection of ballots solely for a voter’s

      failure to indicate the reason they are voting absentee, § 115.294, local election authorities

      can reject a ballot simply because they cannot discern from the envelope whether a voter

      is voting by excuse-only “absentee” or by no-excuse “mail-in” ballot. This is true even if

      a voter is over the age of 65 and, therefore, qualifies to vote a no-notary required absentee

      ballot. And despite, the fact that voters had to provide their reason for requesting a remote

      ballot. Missouri’s Ballot Error Rejection Laws disenfranchise thousands of Missouri voters

      in every election. Indeed, Defendant Secretary Ashcroft has admitted in recent testimony

      before the United States Congress that two to three percent of mail ballots cast by Missouri

      voters are rejected in every election, including due to errors or omissions in completing the

      statement on the ballot envelope.

69.   Recent evidence has confirmed this disastrous and entirely avoidable reality. In the August

      4, 2020, election, 1538 of the 2391 absentee and mail-in ballots that were rejected in St.

      Louis County alone were rejected for an error or omission on the ballot envelope, such as

      failure to check a box or fill out an field on the ballot envelope indicating that the voter’s

      mailing address is the same as their residential address. This address information is already

      contained in the voter’s record and/or was affirmed on the voter’s application, and in some

      cases is even already present on the envelope statement and is therefore unnecessary to

      determine a voter’s eligibility.

70.   Worse still, voters may never even learn that their ballot was rejected, and most will never

      have the opportunity to correct or affirm even the most minor errors or omissions. This is

      because Missouri law fails to provide that election officials must notify voters that the




                                   21
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 21 of 34
      statement on their ballot envelope is deficient, and that they provide voters with an

      opportunity to cure any defects, before rejecting their ballot.

71.   Because remote ballots in Missouri must be received by close of polls on Election Day,

      such ballots must be “complete” and not contain any rejectionable ballot errors at that time.

      See Mo. Rev. Stat. § 115.293(1); § 115.302(14); § 115.295; § 115.477. Thus, voters whose

      mail-in or absentee ballots arrive on Election Day are not given any time to cure

      deficiencies with their ballots to have them counted.

72.   Even in jurisdictions where election officials do undertake to notify voters of a problem

      with their ballot envelope, voters must appear in person to correct the error, even if the

      error could easily be addressed over the phone or through email and corrected by

      something as minor as checking a box on the envelope.

73.   Options that may be available to voters to cure the deficiencies in their ballots include: (1)

      going to main office of their local election authority and fix the problem on their ballot; (2)

      going to a satellite office, fill out an affidavit of lost ballot and receive a new ballot; or (3)

      going to the polls on Election Day, sign an affidavit of lost ballot, and cast a ballot in person

      on Election Day

74.   Many voters are unable to appear in person on short deadlines because they are elderly,

      infirm, lack transportation and do not live in close proximity to their local election

      authority, or another reason, as was made clear based on the experiences of Missouri voters

      in the August 4, 2020 election.

75.   Further, requiring voters with or in a high-risk category for COVID-19 to go the shorter

      distance to their polling location in order to cast a ballot on Election Day places them at

      the risk that they—and presumably the state—were seeking to avoid.




                                   22
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 22 of 34
76.   Absent an injunction issued by this court, the Mail-In Requirement, Ballot Error Rejection

      Laws, and lack of notice and opportunity to cure, will each result in the disenfranchisement

      of countless Missouri voters in the November 3, 2020, election.

                                    CLAIMS FOR RELIEF

                                            COUNT I

           Undue Burden on the Fundamental Right to Vote in Violation of the
           First and Fourteenth Amendments to the United States Constitution
                      (U.S. Const. Amend. I, XIV, 42 U.S.C. § 1983)

77.   Plaintiffs rely herein upon all the paragraphs of this Complaint.

78.   Requiring mail-in ballots, but not absentee mail ballots, to be requested only by mail or in

      person and returned only by mail by close of polls on Election Day imposes a significant

      burden on Missouri voters’ exercise of their fundamental right to vote, while advancing no

      legitimate state interest sufficiently weighty to justify this burden, in violation of the United

      States Constitution.

79.   Under the First and Fourteenth Amendments to the United States Constitution, a court

      considering a challenge to a state election law must carefully balance the character and

      magnitude of injury to the plaintiff’s right to vote against “the precise interests put forward

      by the State as justifications for the burden imposed by its rule, taking into consideration

      the extent to which those interests make it necessary to burden the plaintiff’s rights.”

      Burdick v. Takushi, 504 U.S. 428, 434 (1992) (internal quotation marks omitted); Anderson

      v. Celebrezze, 460 U.S. 780, 789 (1983). “However slight th[e] burden may appear, . . . it

      must be justified by relevant and legitimate state interests sufficiently weighty to justify

      the limitation.” Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 191 (2008) (Stevens,




                                   23
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 23 of 34
      J., controlling opinion) (internal quotation marks omitted); accord Miller v. Thurston, 967

      F.3d 727, 736-37 (8th Cir. 2020).

80.   Because gathering at the polling place while Missouri suffers from a deadly pandemic

      poses significant health risks, an unprecedented number of voters—at the encouragement

      of public officials—will attempt to vote by mail in the November 3, 2020 election. Because

      of delays in mail delivery, voters who timely request, complete, and place their ballots in

      the mail face disenfranchisement due to inability to comply with the Election Day Receipt

      Deadline through no fault of their own.

81.   Missouri law authorizes all voters to vote remotely in the November 3 election, but allows

      absentee voters to request their ballot by email or fax and to return their ballot by dropping

      it off in person or via a designee, while requiring mail-in voters to request their ballot only

      by mail or in person and to return their ballot only by mail. MO. REV. STAT. § 115.302(14).

      All mail and some absentee ballot envelopes must be signed by a notary public or other

      officer authorized to administer oaths, § 115.302(7), § 115.283, but some local election

      authorities will only notarize absentee ballots, not mail ballots. At the same time, Missouri

      law requires both mail-in and absentee ballots to be rejected if received by an election

      authority after the close of polls on Election Day. § 115.293; § 115.302(14).

82.   Because, according to the USPS, voters should expect to allow at least one week for a ballot

      to travel through the mail, the Mail-In Requirements require at least two weeks for a mail-

      in voter to complete the process if they are able to submit their application in person: one

      week to receive their ballot by mail and one week to return it by mail. At least three weeks

      are needed if the mail-in voter submits their application by mail—one week to submit their

      application, one week to receive the ballot, and one week to return it.




                                   24
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 24 of 34
83.   Mail-in voters who do not receive their ballot until close to Election Day must decide

      between returning their ballot by mail and risking likely disenfranchisement due to late

      receipt, voting in person at their polling place and risking exposure to the coronavirus, or

      not voting at all. In contrast, absentee voters who do not receive their ballot until just before

      Election Day can still drop it off in person or through a family member up to and including

      on Election Day, and can be sure their ballot will be received by the Election Day Receipt

      Deadline. Missouri therefore subjects some—but not all—remote voters to a significant

      risk of disenfranchisement due to delays in mail delivery.

84.   The distinction drawn by Missouri law between the methods of request and return available

      to absentee voters compared to those available to mail-in voters is arbitrary and unjustified

      by any legitimate state interest. This is especially true given that both absentee and mail-in

      ballots must be received by the election authority by close of polls on Election Day in order

      to be counted.

85.   Any state interest in the Mail-In Requirements is minimal at best.

86.   Since all mail-in and most absentee voters must still have their ballots notarized, and

      because many notaries are not available during a pandemic, many remote voters are likely

      to go to their local election authority anyway to get their mail ballot notarized. They are

      then required to leave the election authority with their completed ballot, place it in the mail,

      and hope that it arrives by the Election Day Receipt Deadline.

87.   This threat of arbitrary disenfranchisement is not hypothetical. Currently, the primary

      reasons that ballots submitted remotely are rejected by election officials is that they are

      received after the Election Day Receipt Deadline, as was on full display during the August

      4, 2020, primary election. Unless enjoined by this Court, the Mail-In Requirements will




                                   25
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 25 of 34
      cause an even more significant wave of disenfranchisement in the November 3, 2020,

      general election, when voter participation is expected to be significantly greater and delays

      in mail delivery are likely to be even longer and more widespread.

88.   While Missouri can advance no state interest sufficiently weighty to justify its Mail-In

      Requirements—nor its differential treatment of voters casting absentee and mail-in

      ballots—in any election, enforcement of the Mail-In Requirements is particularly

      burdensome and unjustified in the context of the pandemic and delays in mail delivery

      which are present in the November 3, 2020, election.

89.   The Mail-In Requirements, in combination with the Election Day Receipt Deadline, the

      unreliability of mail delivery, and the COVID-19 pandemic, impose an undue burden on

      Missouri voters’ fundamental right to vote in violation of the First and Fourteenth

      Amendments to the United States Constitution, and must be struck down.

90.   Unless this court enjoins enforcement of the Mail-In Requirements, Plaintiffs’ members

      and tens of thousands of Missouri voters face disenfranchisement in the November 3, 2020

      general election.

                                          COUNT II

       Rejection of Ballots for Immaterial Errors or Omissions in Violation of the
                  Materiality Provision of the Civil Rights Act of 1964
                      52 U.S.C. § 10101(a)(2)(B), 42 U.S.C. § 1983)

91.   Plaintiffs rely herein upon all the paragraphs of this Complaint.

92.   The Materiality Provision of the Civil Rights Act of 1964 prohibits disqualifying voters

      “because of an error or omission on any record or paper relating to any application,

      registration, or other act requisite to voting, if such error or omission is not material in




                                   26
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 26 of 34
      determining whether such individual is qualified under State law to vote in such election.”

      52 U.S.C. § 10101(a)(2)(B).

93.   Where a voter has already provided and affirmed certain information, and election officials

      have already confirmed a voter’s qualification to vote in a given election based on that

      information—either when the voter registers to vote or when they apply for a mail ballot—

      a voter’s failure to correctly recite that information again on the ballot envelope cannot be

      material to determining their qualification to vote. See, e.g., Martin v. Crittenden, 347 F.

      Supp. 3d 1302, 1308-09 (N.D. Ga. 2018) (finding voter’s failure to state their year of birth

      on mail ballot envelope was immaterial where that information had already been verified

      and where other information included on the envelope was sufficient to confirm the identity

      of the voter).

94.   In order to register to vote in Missouri, a voter must affirm that they meet the voter

      registration requirements—citizenship, residency, age, having not been adjudged

      incapacitated nor disqualified by reason of criminal conviction. See, e.g., MO. REV. STAT.

      § 115.133.

95.   To apply for an absentee or mail-in ballot, a Missouri voter must affirm their name, address

      of registration, mailing address if applicable, and, if voting absentee, their reason (excuse)

      for doing so. § 115.279; § 115.302. They must also sign the application. See § 115.295.

      This information is used by the election authority to verify that the person requesting the

      mail ballot is a registered voter. Falsely completing an absentee or mail ballot application

      is a Class 1 Election Offense. § 115.297(4); § 115.302(4).

96.   Missouri law requires each mail ballot envelope to include “a statement on which the voter

      shall state the voter’s name, the voter’s voting address, the voter’s mailing address and the




                                   27
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 27 of 34
      voter's reason for voting an absentee ballot,” § 115.283(1). Mail ballot voters, and some

      absentee ballot voters, are additionally required to have their ballot envelopes signed by a

      notary public or other officer authorized to administer oaths. § 115.302(7); § 115.283.

      Falsely completing an absentee or mail ballot affidavit on the ballot envelope is a Class 1

      Election Offense. 115.302(19)

97.   Missouri law requires mail ballots that fail to correctly provide all of the information on

      the ballot envelope to be rejected, except for failure to state the voter’s reason for voting

      an absentee ballot. § 115.295(2); § 115.294.

98.   The Ballot Error Rejection Laws regularly result in the disenfranchisement of eligible mail

      voters for immaterial errors. For example, many ballots are rejected because a voter failed

      to affirming that their mailing and residential address are the same by checking a box or

      filling out an address field —despite having already affirmed this when they registered to

      vote and then again when they applied for a ballot, and despite the address typically already

      being printed on the ballot envelope itself. In some jurisdictions, ballot envelopes ask

      voters to identify their reason for voting remote ballot (either absentee or mail). These

      ballots can be rejected because local election authorities cannot discern from the envelope

      whether a voter is voting by excuse-only “absentee” or by no-excuse “mail-in” ballot, an

      issue that has arisen with voters who are confused about the different meaning of these

      terms.

99.   Missouri law independently prohibits the rejection of ballots for a voter’s failure to indicate

      the reason they are voting absentee, § 115.294, further reinforcing that this kind of error,

      on its own, is immaterial.




                                   28
       Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 28 of 34
100.   Further, Missouri’s laws regarding the acceptance of remote applications have resulted in

       voters having their remote ballot applications rejected.

101.   Voters who have submitted requests for absentee ballots—checking that they qualify for

       an absentee ballot for two reasons, including two reasons that qualify them to vote a no-

       notary absentee ballot (i.e., incapacity or confinement due to illness and having contracted

       COVID-19 or being in an at-risk category)—have had their ballot requests rejected because

       they selected more than one reason for requesting an absentee ballot.

102.   Further, all Missouri voters are at least eligible vote by mail-in ballot, § 115.287, but ballot

       requests may be denied if a voter does not select a reason for requesting a remote ballot.

103.   The rejection of otherwise-valid ballots and remote ballot applications for immaterial errors

       or omissions is contrary to the Materiality Provision of the Civil Rights Act, 52 U.S.C. §

       10101(a)(2)(B), and will result in the disenfranchisement of countless Missouri voters in

       the November 3, 2020, election, unless enjoined by this Court.

                                            COUNT III

  Disparate Denial of Notice and Opportunity to Cure Ballot Errors Prior to Rejection in
   Violation of the Procedural Due Process Clause of the Fourteenth Amendment to the
                                United States Constitution
                        (U.S. Const. Amend. XIV, 42 U.S.C. § 1983)

104.   Plaintiffs rely herein upon all the paragraphs of this Complaint.

105.   Missouri has conferred on all eligible voters a constitutionally protected liberty interest in

       casting ballots by mail. MO. REV. STAT. § 115.277; § 115.302. See Wilkinson v. Austin, 545

       U.S. 209, 221 (2005) (“A liberty interest may arise from the Constitution itself . . . or it

       may arise from an expectation or interest created by state laws or policies.”). At a

       minimum, procedural due process requires that the State provide the voter pre-deprivation

       notice and an opportunity to be heard before being denied their protected liberty interest.



                                    29
        Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 29 of 34
       See Mathews v. Eldridge, 424 U.S. 319, 335 (1976); Obama for Am. v. Husted, 697 F.3d

       423, 436 (6th Cir. 2012). Because there is no possibility of meaningful post-deprivation

       process when a voter’s ballot is rejected—there is no way to vote after an election has

       passed—sufficient pre-deprivation process is the constitutional imperative. See Winegar v.

       Des Moines Indep. Cmty. Sch. Dist., 20 F.3d 895, 901 (8th Cir. 1994). See also

       Memorandum Opinion and Order, Richardson v. Hancock, 5:19-cv-00963, at 44-45 (W.D.

       Tx. Sept. 8, 2020); Frederick v. Lawson, No. 1:19-cv-01959, 2020 WL 4882696 (S.D. Ind.

       Aug. 20, 2020); Self Advocacy Solutions N.D. v. Jaeger, No. 3:20-cv-00071, 2020 WL

       2951012 (D.N.D. June 3, 2020); Martin v. Kemp, 341 F. Supp. 3d 1326, 1338 (N.D. Ga.

       2018) (“Given that the State has provided voters with the opportunity to vote by absentee

       ballot, the State must now recognize that the “privilege of absentee voting is certainly

       ‘deserving of due process.’”); Zinermon v. Burch, 494 U.S. 113, 137 (1990) (“[W]e cannot

       say that postdeprivation process was impossible ... [where the state] already has an

       established procedure.”); Martin, 341 F. Supp. 3d at 1339-40 (“Because many of the

       procedures Plaintiffs request are already in place, the Court finds that additional procedures

       would involve minimal administrative burdens while still furthering the State's asserted

       interest in maintaining the integrity of its elections.”).

106.   Missouri law fails to provide that its local election authorities must notify voters and

       provide them with an opportunity to cure any deficiencies on their ballot envelope

       statement prior to rejecting their ballot.

107.   Defendants’ failure to ensure mail voters are provided with notice and an opportunity to

       cure defects in their absentee and mail-in ballot envelopes prior to rejecting those ballots




                                    30
        Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 30 of 34
       fails to meet minimum requirements of procedural due process and is therefore

       unconstitutional.

108.   Voters whose mail-in or absentee ballots arrive on Election Day are not given any time to

       cure deficiencies with their ballots to have them counted. See Mo. Rev. Stat. § 115.293(1);

       § 115.302(14); § 115.295; § 115.477.

109.   While some local election officials undertake to provide such a process, the lack of any

       consistent or uniform implementation means that, in addition to being wholly insufficient

       to satisfy constitutional requirements, it results in an arbitrary application of process which

       further undermines any interest in maintaining the current regime.

110.   Implementation of consistent procedures to provide all Missouri absentee and mail-in

       voters with adequate notice and a meaningful opportunity to cure any material deficiencies

       would impose only a minimal burden on the State. Many deficiencies could easily be cured

       remotely either through electronic or telephonic verification of the information in question.

111.   Absent an order issued by this Court, Missouri voters will continue to face the possible

       deprivation of their fundamental right to vote without due process of law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

A. Declaring that Missouri’s Mail-In Requirements, MO. REV. STAT. §§ 115.302(1), 115.302(12),

   violate the First and Fourteenth Amendments to the United States Constitution on their face

   and in the context of the November 3, 2020 election;

B. Preliminarily and permanently enjoining Defendants and their respective agents, officers,

   employees, and successors, and all persons acting in concert with each or any of them or under

   their direction or control, from rejecting or otherwise not processing any otherwise-valid




                                    31
        Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 31 of 34
   remote ballot application—for either mail-in and absentee—submitted by email, fax, U.S.

   mail, or in person by 5:00 p.m. on the thirteenth day prior to Election Day;

C. Preliminarily and permanently enjoining Defendants and their respective agents, officers,

   employees, and successors, and all persons acting in concert with each or any of them or under

   their direction or control, from rejecting or otherwise not counting any otherwise-valid remote

   ballot—both mail-in and absentee—that are:

       a. returned by U.S. mail or in person by the voter, or a relative of the voter who is within

           the second degree of consanguinity or affinity, at or before the close of polls on Election

           Day; or, in the alternative,

       b. postmarked by Election Day and received by noon of the Friday after Election Day;

D. Declaring that Missouri’s practice of requiring the rejection of any remote ballot—either mail-

   in or absentee—for failure to correctly check an address confirmation box or mark which type

   of ballot they are casting on the ballot envelope, constitutes a violation of the Materiality

   Provision of the Civil Rights Act of 1964, 52 U.S.C. § 10101(a)(2)(B);

E. Preliminarily and permanently enjoining Defendants and their respective agents, officers,

   employees, and successors, and all persons acting in concert with each or any of them or under

   their direction or control, from rejecting or otherwise not counting any otherwise-valid remote

   ballot—either mail-in or absentee—for failure provide address information (either through

   failing to check an address confirmation box or writing the voters present address on the ballot

   envelope) or mark which type of ballot they are casting on the ballot envelope;

F. Declaring that Missouri’s failure to provide that voters must be notified and afforded an

   opportunity to cure any defects in the statement on their remote ballot envelope, including

   through electronic or telephonic verification of any information other than their signature or




                                    32
        Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 32 of 34
   that of their witness, if applicable, prior to the rejection of their ballot constitutes a denial of

   Procedural Due Process in violation of the Fourteenth Amendment to the United States

   Constitution;

G. Preliminarily and permanently enjoining Defendants and their respective agents, officers,

   employees, and successors, and all persons acting in concert with each or any of them or under

   their direction or control, from rejecting any remote ballot—either mail-in or absentee—

   because of defects in the statement on their mail ballot envelope without first providing the

   voter with notice and an opportunity to cure any defects, including through electronic or

   telephonic verification of any information other than their signature or that of their witness, if

   applicable;

H. Ordering Defendants to update all absentee and mail-in voting instructions and materials to

   reflect all forms of relief ordered by the Court, and to provide public notice to voters of all

   forms of relief ordered by the Court through public media, including through relevant internet

   websites maintained by Defendants;

I. Awarding Plaintiffs their costs, expenses, and reasonable attorneys’ fees pursuant to 42 U.S.C.

   § 1988; and

J. Granting such other relief as the Court may deem just and proper.




                                    33
        Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 33 of 34
Dated: September 17, 2020             Respectfully submitted,

Naila Awan*                           /s/ Anthony E. Rothert_____________
Kathryn Sadasivan*                    Anthony Rothert, #44827
DĒMOS                                 Jessie Steffan, #64861
80 Broad Street, Fl 4                 Kayla Deloach, #72424
New York, NY 10014                    ACLU OF MISSOURI FOUNDATION
Telephone: (212) 485-6065             906 Olive Street, Suite 1130
nawan@demos.org                       St. Louis, MO 63101
kasadasivan@demos.org                 Telephone: (314) 652-3114
                                      Facsimile: (314) 652-3112
Chiraag Bains*                        arothert@aclu-mo.org
DĒMOS                                 jsteffan@aclu-mo.org
740 6th Street NW, 2nd Floor          kdeloach@aclu-mo.org
Washington, DC 20001
Telephone: (202) 864-2746             Denise Lieberman,* #47013
cbains@demos.org                      MISSOURI VOTER PROTECTION
                                      COALITION
Ezra Rosenberg*                       6047 Waterman Blvd.
Ryan Snow*                            St. Louis, MO 63112
LAWYERS’ COMMITTEE FOR CIVIL          Telephone: (314) 780-1833
RIGHTS UNDER LAW                      denise@movpc.org
1500 K Street NW                      denise@deniselieberman.com
Suite 900
Washington, DC 20005
(202) 662-8600 (tel.)
(202) 783-0857 (fax)
erosenberg@lawyerscommittee.org
rsnow@lawyerscommittee.org
                                      * Motion for Admission Pro Hac Vice
                                      forthcoming




                                  34
      Case 2:20-cv-04184-BCW Document 1 Filed 09/17/20 Page 34 of 34
